Citation Nr: 1146483	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  06-15 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected depression.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel

INTRODUCTION

The Veteran had active military service from December 1982 to December 1985.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for depression and assigned a 10 percent rating, effective March 9, 2005.  The Veteran filed a notice of disagreement with the rating assigned and he was provided with a statement of the case in April 2006.  He filed his substantive appeal in April 2006 and, in May 2006, requested a hearing before a Veterans Law Judge at the RO.  

In a September 2007 rating decision, he was assigned a 30 percent rating for the depression, effective March 9, 2005.  He was then provided with a supplemental statement of the case, also dated in September 2007.  

The Veteran was scheduled for a personal hearing before a Veterans Law Judge at the RO in June 2009.  He failed to report.  In February 2011, the Board remanded the issue to the RO, noting that the notice letter informing the Veteran of the date and time of his hearing had been sent to the wrong address and it was returned as undeliverable.  The Board instructed the RO to schedule the Veteran for another hearing.

In a June 2011 rating decision, the RO granted entitlement to a total disability rating based on individual unemployability due to service-connected disability, effective June 15, 2010.  In September 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO.  

An August 2006 rating decision denied service connection for posttraumatic stress disorder (PTSD).  Notice of the determination and the Veteran's appellate rights were issued later that same month.  No appeal was taken from that determination.  As such, it is not for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran's claim for an increased rating for his psychiatric disability was remanded so he could be scheduled for a hearing before a Veterans Law Judge.  While he was waiting for his hearing to be scheduled and conducted, significant development was undertaken in conjunction with his claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  Consequently, evidence that is relevant to his claim for an increased rating for his psychiatric disability has been associated with the file since the RO's most recent adjudication of the claim in the September 2007 rating decision and supplemental statement of the case, including two VA psychiatric examination reports dated in May 2008 and October 2010, and records relating to the Veteran's claim for Social Security disability with an April 2010 mental status evaluation.  

There is no waiver of RO review of this additional evidence in conjunction with the increased rating issue on appeal, as required by 38 C.F.R. § 20.1304 (2011).  Significantly, it was not submitted directly to the Board.  Hence, the Board find that the Veteran would be prejudiced if it considered the evidence in the first instance, in conjunction with the issue on appeal, particularly since the evidence is neither duplicative nor irrelevant to the issue before the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37, 20.1304 (2011).  

Accordingly, the case is REMANDED for the following action:

The RO should review the evidence associated with the claims file since the September 2007 Supplemental Statement of the Case, and readjudicate the claim for entitlement to an initial rating in excess of 30 percent for the service-connected depression.  If the benefit sought is not fully granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

